Title: From Thomas Jefferson to José Ignacio de Viar, 4 June 1790
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de



Sir
New York June 4th. 1790.

On the receipt of the letter of May 18th with which you honored me, I transmitted it to the Secretary of the Treasury for his information, and have now the honor to enclose you his answer with that of the Auditor. You will be pleased to observe, that certain explanations had been promised by Mr. Gardoqui after he should arrive in Spain, and it is believed that this promise was subsequent to the date of his letter of October 5th. 1789 to Mr. Jay, desiring payment to you. If these explanations are come to your hands, a final decision can be had at once; if they are not received and you chuse that the money should be paid, subject to a reallowance of it if those explanations should shew that that would be just, you will observe that the Secretary of the Treasury expresses his readiness to pay it. We are happy on this and every other occasion, to shew our respect for Mr. Gardoqui, and I beg leave to assure you at the same time of the sentiments of respect and esteem with which I have the honor to be &c.,
